Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 7, 2021

                                    No. 04-21-00178-CV

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellant

                                             v.

                                    Joseph B. SALINAS,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-19512
                       Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
        Court reporter Linda Hernandez’s notification of late reporter’s record is NOTED. The
reporter’s record has been filed.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court